DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 23, 2022 has been entered. Claims 1, 2, 6, 8-11, 13, and 15 remain pending in the application. 
	The drawings filed May 23, 2022 have been entered. The amended drawings fully correct the objection to the drawings of the non-final Office action. Accordingly, the objection to the drawings have been withdrawn.
	Applicant’s amendment has successfully overcome the rejection of claims 12-15 under 35 USC 112(b) of the non-final. Accordingly, the previous rejections under 35 USC 112(b) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8-11, 13 and 15,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 11,  claim 1 line 15 and claim 11 line 15, the claims recite the limitation “the latter”. It is unclear what limitation “the latter” is referring to. Is it the center of the container? The center of the outlet?  The center of the bowl? Since it cannot be determined which structure “the latter” refers to, claims 1 and 11 are rejected as being indefinite. For the purposes of examination, the examiner is going to treat the claims as if they read, ". . outlet for the cooled end product of the food product is located at alower than the center of the bowl.
By virtue of dependency claims 2, 6, 8-10, 13 and 15 are also rejected
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256288 to Isenberg et al., hereinafter referred to as Isenberg, in view of EP0499041 to Otto et al., hereinafter referred to as Otto, see English language translation provided with the non-final Office action mailed November 22, 2021.
In reference to claims 1 and 11, Isenberg and Otto disclose the claimed invention.
Isenberg discloses an apparatus (5) for cooling high-heat-treated food products with a flash cooler (the structure of 5 is the flash cooler), having a container (7) for a pre-product to be cooled cooling equipment (50), wherein 
the container (7) having a bowl (14/15) and a lid (10), wherein the cooling equipment (50) is associated both to the bowl and the lid (see [0028] where walls 10-19 are described as multilayered having an outer jacket and inner shell) the cooling equipment (50) has a cooling jacket (20) associated to the container (7) through which jacket at least one part of a wall (25) of the container (7) is cooled, the cooling jacket is located or formed on the bowl and on the lid of the container [0028].
Isenberg fails to disclose said apparatus is adapted for continuous cooling of high-heat-treated food products with an inlet for the pre-product to be cooled and an outlet for a cooled end product of the food product. The bowl having the outlet for the cooled end product of the food product, the lid to which the inlet of the pre-product to be cooled is associated wherein a longitudinal axis of the container is positioned at an acute angle (a) with the vertical such that the bowl provides for the lowest part of the container, and said outlet for the cooled end product of the food product is located at a lower than the center of the bowl.
Otto discloses that in the analogous art of cheese making, that continuous cheese making process is desirable over a batch process since it is easer to operate and enable production of a specific recipe over a longer period of time at low operation costs (see paragraph 2 of the written description). Otto provides for continuous cheese making process by including a creamer vat (25 analogous to creaming vat 7 of Isenberg) that includes an inlet (at 30) for the pre-product to be cooled (ingredient container 29 supplies ingredients to be cooled to creamer 25) and an outlet (at 37) for a cooled end product of the food product (the container 25 also has a bottom seat valve 37 for continuously pumping out the finished and re-creamed processed cheese) the bowl (of vat 25) having the outlet (at 37) for the cooled end product of the food product, the top wall of vat 25 (analogous to lid 10 of Isenberg)  to which the inlet (at 30) of the pre-product to be cooled is associated, wherein a longitudinal axis of the container (25) is positioned at an acute angle with the vertical such that the bowl provides for the lowest part of the container and said outlet (at 37) for the cooled end product of the food product is located at a lower than the center of the bowl, see figure 1. This is strong evidence that the technique of providing a creaming vat in a continuous cheese making vat was well within the ordinary capabilities of one skilled in the art, and that modifying Isenberg as claimed would produce predictable result (e.g. enable production of a specific recipe over a longer period of time at low operation costs). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Isengard by placing the creaming apparatus (5) in the system of Otto (by replacing creamer container 25) such that said apparatus is adapted for continuous cooling of high-heat-treated food products with an inlet for the pre-product to be cooled and an outlet for a cooled end product of the food product. The bowl having the outlet for the cooled end product of the food product, the lid to which the inlet of the pre-product to be cooled is associated wherein a longitudinal axis of the container is positioned at an acute angle (a) with the vertical such that the bowl provides for the lowest part of the container, and said outlet for the cooled end product of the food product is located at a lower than the center of the bowl, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of  enabling production of a specific recipe over a longer period of time at low operation costs.
With respect to claim 11, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device carried out by Isenberg as modified by Otto is the same as a device described in the applicant’s specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process claims. Further, the court has noted that a “whereby clause in a method claim is not given patentable weight when it simply expresses the intended result of a process step positively recited”, see MPEP 2111.04(I). In this instance the recitation of the liquid evaporates from the pre-product and the heat is removed by condensation on an inner wall of the container  is considered a whereby clause in a method claim that simply expresses the intended result of the process stop of cooling with the claimed apparatus. Accordingly, the whereby clause of liquid evaporates from the pre-product and the heat is removed by condensation on an inner wall of the container is not being given patentable weight.
In reference to claim 2, Isenberg and Otto disclose the claimed invention.
Isenberg discloses the cooling jacket (20) being formed by a double wall (20/25) of at least one part or on at least one part of the container (7).
In reference to claims 6 and 13, Isenberg and Otto disclose the claimed invention.
Isenberg discloses the cooling jacket contains at least two (53, 54, 55, 56) separately operable cooling zones [0038].
In reference to claims 8 and 15, Isenberg and Otto disclose the claimed invention.
Isenberg discloses a creaming apparatus (45 including drives, shafts (arms) and blade (scraper) assemblies) is located in the container (7), see figure 3.
In reference to claims 9 and 10, Isenberg and Otto disclose the claimed invention.
The combination of Isenberg and Otto (such that vat 25 of Otto was replaced with container (7) of Isenberg) would result in a continuous heat-treatment line for food products, containing an the apparatus according to claim 1, see rejection of claim 1 supra.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the remarks that the term “creaming apparatus” should not be interpreted under 35 USC 112(f) because the claimed invention does not recite the word “means” or “step for”. This is not found persuasive. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.” Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure, see MPEP 2181 (I). In this case the claim term “creaming apparatus” recites function (creaming) without reciting sufficient structure for performing that function. Furthermore, the term “apparatus” is a substitute term which acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function of creaming. Accordingly, it is proper to interpret “creaming apparatus” under 35 USC 112(f). The interpretation of the term “creaming apparatus” under 35 USC 112(f) is proper and remains.
Applicant argues on page 8 of the response that Isenberg does not disclose “continuous cooling of high-heat-treated food products”. This is not found persuasive as the examiner does not utilize Isenberg to disclose continuous cooling of high-treated-food products. The rejection utilizes Otto to teach this feature. 
Applicant argues beginning on page 8 that Otto fails to disclose “continuous cooling of high-heat-treated food products”. This is not found persuasive as Otto clearly discloses a continuous food treatment of processed cheese. The abstract of Otto states, “According to the invention, a continuous treatment process is proposed, in which, for example, cheese mass is heated by steam to, for example, 95 DEG C, passed through a mixing zone and there made highly turbulent and then emulsified by high speed rotating equipment, partially mixed and then supplied to further preparation and processing”. Otto further discloses  that in container 25 “the processed cheese temperature, which can be between 95 and 140 ° C., is reduced to a desired product or cream temperature of 80 ° C”, see page 4 paragraph 3 of the English language translation. Accordingly, contrary to Applicant’s assertion, Otto clearly teaches a method and apparatus of “continuous cooling of high-heat-treated food products”.
Applicant argues that the Office action fails to align any feature of Isenberg or Otto with the claimed “flash cooler” of claims 1 and 11. This is not found persuasive. In the non-final Office action, the examiner defined the “apparatus for cooling the high treated food products with a flash cooler” was element 5 of Isenberg. The claim clearly equates “the apparatus” as including the flash cooler and does not define them as separate structure. Applicant’s apparatus (1) and flash cooler (8) are clearly the same structure (see at least Applicant’s figure 1), as neither reference number (1) and (8)  correspond to any specific structure other than figure 1 as a whole. Accordingly, it was clear in the non-final Office action that element (5) was analogous to Applicant’s structure (1) and (8). To clarify, the examiner has placed the reference (5) with the claimed flash cooler in the rejection container herein. 
Applicant argues on page 9 of the response that the combination of Isenberg and Otto fails to render obvious the acute angle of the longitudinal axis of the container. However, in the current Office action, the Examiner points to Otto for teaching that such a feature is known. Since Otto figure 1 clearly suggests including a creaming apparatus (25) such that the vertical axis is at an acute angle to the vertical, and as such, the feature would produce predictable results, the combination of Isenberg and Otto disclose the claimed invention.
For at least these reasons, the rejection of the claims under 35 USC 103(a) as being obvious over Isenberg in view of Otto is considered proper and remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763